Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00368-CR

                                      Peter Mark LEE,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 493014
                          Honorable Genie Wright, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 2, 2017.


                                              _____________________________
                                              Irene Rios, Justice